Citation Nr: 1429361	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-46 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.  He also had periods of service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

For the reasons discussed below, the Board finds that the positive and negative evidence is in equipoise as to the etiology of the Veteran's bilateral hearing loss disability and service connection is warranted.

First, the Board finds that the private audiological examination dated in February 2009 shows bilateral sensorineural hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service.  

A review of the available service treatment records shows no complaints of hearing loss.  The Veteran's service duties were those associated with a field mechanic.  The enlistment examination showed normal hearing for VA purposes.  An audiogram was performed at the Veteran's separation in September 1976 and it showed a clear threshold shift in the left ear with no threshold shift in the right ear.  Nevertheless, these findings did not meet the minimal threshold for a hearing loss disability for VA purposes.  

The Veteran submitted a February 2009 private opinion from his treating audiologist.  The audiologist noted the Veteran's in-service history of noise exposure and his post-service noise exposure.  The Veteran reported that after service, he consistently used hearing protection with his farm duties and hunting.  The audiologist found that the Veteran's hearing loss is representative of noise-induced hearing loss due to its configuration.  The audiologist opined that the Veteran's bilateral hearing loss is "most likely the result of noise exposure endured while in the military."  In reaching this conclusion, the private audiologist noted that the type and degree of acoustic trauma the Veteran incurred in the military and without the use of hearing protection would likely contribute to the type of hearing loss he exhibits.  In other words, the audiologist opined that the Veteran's current bilateral hearing loss is at least as likely as not related to his military noise exposure.  

The Veteran was afforded a VA audiological examination in June 2009, during which he was not shown to have a left ear hearing loss for VA purposes, but he had a right ear hearing loss disability.  The examiner opined that the Veteran's hearing loss was less likely than not related to his military service.  In reaching this conclusion, the examiner relied heavily on the lack of evidence of hearing loss upon separation and in the years immediately after service.  She provided addendums in November 2009 and June 2010 confirming her negative opinion as to the etiology of the Veteran's hearing loss.

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability is related to his military service.  The Veteran is competent to report the onset of decreased hearing acuity in both ears.  As the Board has no reason to doubt his exposure to hazardous noise without the benefit of hearing protection, his exposure is conceded. 

As noted, the June 2009 VA examiner (with her November 2009 and June 2010 addendums) found that the Veteran's bilateral hearing loss is less likely than not caused by or a result of in-service noise exposure.  However, the examiner's opinion was based largely on the fact that the Veteran's hearing acuity did not significantly decline during service.  In light of this narrow rationale, the Board assigns the June 2009 VA examination report limited evidentiary weight.

The Veteran has submitted a positive nexus opinion in the form of the February 2009 private medical opinion, which also shows a current bilateral hearing loss disability for VA purposes during the appeal period.  In addition, the Board finds the Veteran's statements to be both credible and of significant probative value as they are competent lay observations of the onset of his hearing difficulty.

Ultimately, the Veteran has competently and credibly provided consistent statements regarding the onset of his hearing loss.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss disability is granted.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


